Citation Nr: 1438922	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-01 220	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for chronic pain syndrome.  

2.  Entitlement to service connection for a hiatal hernia.  

3.  Entitlement to service connection for Bell's palsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active duty in the Air National Guard from January to August 1972.  He served on active duty in the United States Air Force from September 21, 2001, to August 18, 2002, and from June 13, 2005, to August 23, 2005, plus approximately two years of prior unverified active service.  He had multiple periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA).  He was transferred from the Air National Guard to the Retired Reserve in June 2009 after more than 30 years of total service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The May 2011 Board decision noted that claims for service connection for a psychiatric disorder, to include as secondary to service-connected supraventricular tachycardia, and to a rating in excess of 10 percent for that service-connected disability had been raised but not adjudicated by the RO; thus, they were referred to the RO for appropriate action.  As yet, these matters have not been adjudicated and, so, they are again referred to the RO for initial consideration.


FINDINGS OF FACT

1.  Chronic pain syndrome did not have its onset or increase in severity during a period of recognized service.  

2.  A hiatal hernia did not have its onset or increase in severity during a period of recognized service.  

3.  Bell's palsy did not have its onset or increase in severity during a period of recognized service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic pain syndrome are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a hiatal hernia are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for Bell's palsy are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

Here, VA notice compliance was accomplished prior to the initial adjudication of the claims by RO letters in September and November 2007 which notified the Veteran of the information and medical or lay evidence not of record (1) that is necessary for claim substantiation; (2) that VA will seek to provide; and (3) that the claimant is expected to provide as to all elements of a service connection claim, i.e., (1) veteran status; (2) existence of a disability; (3) a connection between the military service and the disability; (4) degree of disability; and (5) effective date of the disability.  See 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As to the duty to assist, the Veteran's service treatment records are on file as are private and VA records.  
As such, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Background

In August 1990, the Veteran received private treatment for nonspecific myalgias and arthralgias.  An October 1, 1990 private treatment record shows that the Veteran was treated for the sudden onset that day of classical left-sided Bell's palsy.  

An October 2, 1990, Air National Guard service treatment record reflects that the Veteran had developed Bell's palsy several days previously, with classic left facial nerve palsy.  He was given a profile limiting his duties until released from civilian medical care and evaluated by the military.  By November 1990, it was noted that most function had returned.  Thereafter, a periodic non-flying examination in November 1991 found no evidence of Bell's palsy.  

A March 1998 statement from J. Q., D.O., reflects that the Veteran had neck and right shoulder pain, which began insidiously on February 5, 1998, without a precipitating trauma or event.  The pain tended to be migratory.  The impression was degenerative disc disease of C6-7.  

A December 1999 statement from a private physician, J. M. S., M.D., noted that the Veteran had focal neck and right upper extremity pain for about a year and a half, and that a March 1998 cervical magnetic resonance imaging scan revealed C6-7 disc protrusion and also disc bulging at C5-6.  Dr. S indicated these findings accounted for his pain.  Later in December, Dr. S. noted that the Veteran continued to have right paracervical and right scapular pain.  He had been in a vehicular accident the day of his last visit and this tended to worsen his neck pain.  He was given an epidural steroid injection.  A private cervical magnetic resonance imaging scan in December 1999 revealed disc bulging at C5-6 and C6-7.  

An Annual Medical Certificate in January 2000 noted that the Veteran had neck pain from a bad disc, and he was advised to see a neck surgeon.  

A February 2000 statement from Dr. S. noted that the Veteran had been given steroid injections for pain across the trapezius region, bilaterally, and focal right shoulder pain which appeared to be more "myofascial in origin."  

A July 2001 upper endoscopy revealed erosive esophagitis associated with a hiatal hernia.  Treatment records of Cooper Clinic show that in September 2001 this condition was considered stable on Prevacid.  

A July 2001 report of an evaluation by P. B., M.D., shows that the Veteran related having muscular and arthritic pain for the past several years.  Arthritis and disc bulging was found at C6 and C7.  The Veteran described fatigue and weakness.  After an examination, the impressions were diffuse myalgias and arthralgias of undetermined etiology.  Dr. B. indicated that it could be a connective tissue disease.  Dr. B. noted that such problems could be multi-factorial, to include some osteoarthritis, degenerative disease of the neck with disc bulging, and possible neuropathy.  Dr. B. also noted that the Veteran had gastroesophageal reflux for seven years and peripheral neuropathy of the ulnar nerve of the right hand, which might represent impingement syndrome at the elbow, right lateral epicondylitis, and changes consistent with osteoarthritis of the hands.  

In a September 2001 statement, Dr. B. noted that the Veteran had continued pain of the back and extremities, with diffuse mild arthralgias.  The impressions were gastroesophageal reflux disease, and diffuse arthralgias of undetermined etiology.  Dr. B. found that the Veteran had underlying degenerative disease of the spine, which was causing increased symptoms of joint and muscle pain, as well as spasm

A September 2001 report by S. H., M.D., noted that the Veteran had developed acute neck pain and spasm at work and a magnetic resonance imaging scan had found a herniated disc at C6-7 and bulging at C5-6.  The Veteran was also noted to a have a hiatal hernia.  Dr. H. noted that the Veteran had Bell's palsy in 1990, with drooping of the left eye when fatigued.  Dr. H. felt that the Veteran might have developed mechanical neck and low back pain syndrome, with chronic pain syndrome-type symptoms.  Dr. H. surmised that a number of things could produce inflammatory components, or one of the spondyloarthropathies, together with plantar fasciitis, bilateral carpal tunnel syndromes, mild peripheral neuropathy, past right thigh meralgia paresthetica, and potential inflammatory bowel disease.  

A December 2001 statement of Dr. B noted a previous diagnosis of carpal tunnel syndrome.  The impressions included gastroesophageal reflux disease.  

In January 2002, Dr. H. noted that he was treating the Veteran for chronic neck and low back pain syndrome, complicated by plantar fasciitis, bilateral carpal tunnel syndrome, mild peripheral neuropathy, and right thigh meralgia paresthetica.  

In a January 2002 statement, Dr. B. noted that the Veteran had been given medication for generalized pain.  The diagnosis was carpal tunnel syndrome as the source of the arthralgias he had experienced.  

A January 2002 service treatment record indicated that the Veteran had been given medication for his generalized pain condition, diagnosed as possible mood induced arthralgia or somatic symptoms.  An Annual Medical Certificate in April 2002 reported that the Veteran was given medication for a hiatal hernia as well as for general, indefinite pain.  

A report of a May 2002 cardiac stress test noted that the Veteran had a history of a hiatal hernia and Bell's palsy. 

In an August 2002 statement, Dr. H. reported having treated the Veteran since September 2001 for peripheral neuropathy, carpal tunnel syndromes, and plantar fasciitis.  Dr. H. stated that he had not been able to find the cause of the underlying peripheral neuropathy.  

A private January 2003 electromyography of the left upper and both lower extremities were normal, and without evidence of generalized neuropathy, myopathy, or thoracic radiculopathy.  Also in January 2003 a physician reported that there was no evidence of a neurologic cause for the Veteran's pain.  The diagnosis was pain of unclear etiology, and no neurologic diagnosis.  

A January 2003 service clinical record noted the Veteran had herniated cervical discs in February 1998, and that the Veteran had chronic pain syndrome.  

A February 2003 clinical record from the Mayo Clinic noted that the Veteran described the fairly abrupt onset of musculoskeletal pain from the neck down that began about five years ago, and he reported having had total body pain ever since. He had had multiple evaluations and physicians had suggested that his symptoms were more neurologic than rheumatologic, but neurologic workups at the Mayo Clinic had been negative.  It was felt that he had more than just fibromyalgia or myofascial type pain.  

An April 2003 service clinical record shows that the Veteran was given Nexium for a hiatal hernia and acid reflux, and other medications for pain.  

A July 2003 statement by Dr. H. shows that the Veteran was followed for an undifferentiated connective tissue disease.  The Veteran had been seen at the Mayo Clinic and had been put on an antidepressant, which was used as a muscle relaxant to help him sleep, but he was switched to a muscle relaxant.  

A July 2003 Memorandum for the Veteran's service file, signed by the Veteran, states that he had chronic pain syndrome since March 1998, which had only recently been formally diagnosed in January 2003 at the Mayo Clinic, but that this had not affected his military or civilian work performance.  
In October 2003, records noted that the Veteran had chronic pain syndrome, also described as undifferentiated connective tissue disease.  It was recommended that he be given waiver as to World Wide Duty determinations.  

An April 2004 service treatment record noted that the Veteran's chronic pain problem was well-controlled.  No disqualifying condition was felt to be present.  

The Veteran's service treatment records show that he received anthrax vaccinations twice in January 2000, and once each in February 2000, May 2001, and July 2005. 
VA outpatient treatment records from 2005 to 2007 include clinical notations of myofascial pain syndrome.  

Dr. H. reported in March 2007 that he had treated the Veteran since 2001 for musculoskeletal problems.  The Veteran had a history of a herniated nucleus pulposus at C6-7 and bulging at C5-6.  There were no radicular or neurologic symptoms, and it was felt that the problem had resolved.  

On VA Gulf War examination in October 2007, the Veteran's complaints included fatigability and generalized weakness.  He also complained of pain, stiffness, and limited motion of all joints.  The diagnosis was paroxysmal supraventricular tachycardia.  

A VA genitourinary examination in October 2007 reported that the Veteran had chronic pain due to fibromyalgia.  On VA fibromyalgia examination in October 2007, it was reported that the Veteran related having had chronic pain syndrome since 1997, which was diagnosed in 2003.  This disorder was manifested by symptoms of sleep disturbance, diarrhea, constipation, alternating diarrhea and constipation, abdominal cramps and bloating, and musculoskeletal symptoms.  X-rays of the feet, knees, hips, and hands were reviewed.  In a January 2008 addendum, it was opined that the Veteran's did not met the criteria for fibromyalgia.  It was felt that his arthralgias and myaglias did not support a diagnosis of fibromyalgia due to an undiagnosed illness.  The rationale was that x-rays revealed mild degenerative joint disease of the right hand, consistent with aging.  There was also x-ray evidence of bilateral elbow and bilateral ankle degenerative joint disease consistent with age, and x-rays of the feet revealed mild degenerative changes.  It was opined that the Veteran's pain could be related to his mild degenerative joint disease of these multiple sites, consistent with the aging process and obesity.  

In a November 2007 statement, a service comrade stated that in October 1990 he had flown with the Veteran to Tinker Air Force Base.  Upon finishing their work that day, the Veteran had stated that he was not feeling well and that his face felt funny.  The service comrade stated that it appeared that the Veteran had a stroke.  The service comrade stated that throughout the flight back, the Veteran's speech seemed slurred.  He had advised the Veteran to see a physician and the Veteran stated that he planned to do so that evening.  When the service comrade next saw the Veteran several days later, the Veteran reported that he had been diagnosed with Bell's palsy.  

In a November 2007 statement, the Veteran reported that his Bell's palsy began on the first day of annual training in October 1990, at Tinker Air Force Base.  That day, he had been unable to go to the base clinic because it was closed.  The Veteran stated that he went to the Greenwood-Cooper Clinic where he was told that he had Bell's palsy.  The next day he went to the base clinic and was told he was not medically fit for duty and, after having served two days, cancelled his annual training orders.  The Veteran's left eye drooped when he was tired and had a twitch of his left check.  

In a January 2008 letter, the Veteran reported that he had been in the Arkansas Air National Guard since December 1971.  The Veteran stated that he had been on active duty several times but had not received a DD214, as the Air National Guard does not issue a DD214 issue for periods of active duty of less than 31 days.  He stated that his chronic pain syndrome symptoms had begun in February 1998.  

Law and Regulations

Service connection may be established for disability for injury or disease which was incurred, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Moreover, in the case of osteoarthritis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

When a claim for service connection is based on a period of ACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  When a claim for service connection is based on a period of INACDUTRA, there must be evidence that the appellant became disabled as a result of an injury incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service."  Id.  

Veterans are presumed to be in sound condition at entrance into active service except for conditions found upon the examination for service entrance, in which case a service connection claim is one for aggravation, which the claimant must prove.  38 U.S.C.A. § 1111 (West 2002).  The presumption of soundness upon entrance into military service is not applicable to periods of ACDUTRA or INACDUTRA unless the claimant is service-connected for disability related to that specific period of ACDUTRA or INACDUTRA and, also, there was an examination for entrance into the particular period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 25 (2010).  

In this case, the Veteran was not on continuous active duty while in the Arkansas Air National Guard.  Thus, to establish service connection it must be shown that the claimed disabilities are related to his period of active service in 1972, from September 2011 to August 2002 or from June to August 2005, or ACDUTRA while in the Arkansas Air National Guard.  

Chronic Pain Syndrome

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a 'qualifying chronic disability' that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary. Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669 (2006).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  

The Board finds that the Veteran served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  Thus, the Veteran is considered to be a Persian Gulf Veteran for purposes of this decision.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2013).  However, the 2008 addendum to the 2007 VA examination concluded that the Veteran had multiple arthritic processes consistent with the aging process, and at least more recently obesity, and which accounted for his multiple complaints of pain.  As there are diagnoses of plantar fasciitis and arthritis of multiple joints, as well as evidence of carpal tunnel syndrome and fibromyalgia, service connection based on the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not available.  

Additionally, the Veteran contends he has a chronic pain syndrome due to multiple inoculations of against anthrax.  However, the only evidence supporting this is the Veteran's own unsubstantiated opinion.  Also, his claimed chronic pain predates these inoculations, and the inoculations are not shown to correlate with any increase in pain symptoms.  Moreover, the evidence does not show that the Veteran has the medical education, training, and expertise to render a competent opinion as to the etiology of any chronic pain syndrome.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159; see Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The medical evidence of record, both VA and private, provide no supporting evidence for this theory of the etiology of any chronic pain syndrome.  Likewise, there is no supporting evidence for the theory asserted at the Veteran's hearing before the Board as to his belief that his chronic pain was either caused or worsened by in-service job stress.  Moreover, the Veteran has not provided any medical opinion associating chronic pain syndrome with his military service, even though he was advised, and agreed, to do so at the Board hearing.  

In this regard, the private clinical records on file date the onset of chronic pain at multiple sites or generalized pain in early February 1998, and in fact one record dates it to February 5, 1998, and the Veteran testified that he began having problems with chronic pain in February 1998.  However, the Veteran had service on the 11th and 12th, as well as the 21st and 22nd of February 1998.  These dates would have been week-end drills, i.e., INACDUTRA, and were after the February 5, 1998, onset.  In other words, the February 5, 1998, onset of chronic pain predates his two short periods of INACDUTRA in February 1998.  More to the point, as noted above, service connection is warranted only for an injury incurred during a period of INACDUTRA, not a disease.  It is not claimed or shown that the Veteran has chronic pain syndrome due to injury during a period of INACDUTRA.  

The Veteran testified before the Board that he had not sought treatment for chronic pain from military sources because he believed it would place his civilian occupation in jeopardy.  However, private clinical records were associated with his service treatment records and these reflect complaints and treatment for chronic pain at many sites.  

The Board has considered the reports of many evaluations which the Veteran has undergone over the years with respect to his varied complaints of pain.  This includes the records of the Mayo Clinic.  While it has been suspected that the underlying cause, i.e., the etiology, of his complaints of pain might be neurological in nature, weighing against this are the electrodiagnostic tests which were negative.  The Board is persuaded by the VA opinion in 2008 that the Veteran's complaints of pain are properly accounted for by primarily arthritic processes affecting multiple joints.  That opinion was based upon not only an examination of the Veteran but a review of the voluminous clinical records on file.  Consistent with this are the other clinical records on file showing that he has not only arthritis of multiple joints but other neurological problems, e.g., carpal tunnel syndrome of each wrist.  

Accordingly, in the Board concludes that the preponderance of the evidence is against this claim and, as such, service connection for chronic pain syndrome is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hiatal Hernia

The Veteran acknowledged, and the evidence shows that he developed a hiatal hernia, which caused gastroesophageal reflux disease prior to his recognized service beginning in September 2001, which was consider stable on medication.  Although the hiatal hernia pre-existed his two months of active service in 2005, the Veteran has testified that he believed that it worsened during that period of recognized service as a result of stress from his close proximity to explosions.  The Veteran testified that he had taken more antacids during that period of service, even though he had not sought medical treatment.  Although the Veteran's statements are competent evidence that he took more antacids during his two months of active service in 2005, it is not competent evidence that the underlying disorder of a hiatal hernia underwent an untoward increase.  Moreover, there is no medical evidence of record that suggests, much less shows, that there was any permanent increase in the severity of the hiatal hernia during his recognized service from September 2001 to August 2002 or his two months of recognized service in 2005.  38 C.F.R. § 3.306 (2013).  Accordingly, the Board concludes that the Veteran's hiatal hernia was not aggravated during any period of recognized active service.  

Thus, in the Board concludes that the preponderance of the evidence is against this claim and, as such, service connection for a hiatal hernia is not warranted.  Id. at 56.   

Bell's Palsy

In the Veteran's 2007 claim for VA benefits, the Veteran indicated that Bell's palsy had its onset in October 1989.  In subsequent statements, of his own and a service comrade, and in his testimony, he stated that the onset was in October 1990.  It is the latter date, i.e., October 1990, which is corroborated by service treatment records and private medical records.  

A review of the service records on file does not show that the Veteran had a period of recognized INACDUTRA or ACDUTRA in October 1990.  Inasmuch as his statements and testimony indicate that his putative service at that time was for only a few days, service connection is warranted only for injury incurred during INACDUTRA and not for disease incurred during INACDUTRA.  Likewise, the Veteran has not contended that his Bell's palsy underwent any increase in severity during any subsequent period of recognized active duty, i.e., from September 2001 to August 2002 or his two months of recognized service in 2005.  

Accordingly, in the Board concludes that the preponderance of the evidence is against this claim and, as such, service connection for Bell's palsy is not warranted.  Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for chronic pain syndrome, a hiatal hernia, and Bell's palsy is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


